     CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Criminal No. 17-107(20) (DWF/TNL)

                     Plaintiff,

v.                                                                                ORDER

Waralee Wanless,

                     Defendant.


       This matter is before the Court on Defendant Waralee Wanless’s (“Wanless”)

Motion to Disqualify Counsel. (Doc. No. 1934 (“Motion to Disqualify”).) The United

States of America (the “Government”) opposes the Motion. (Doc. No. 1950.) For the

reasons set forth below, the Court denies Wanless’s Motion to Disqualify.

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Court’s July 1, 2020 Order and is incorporated by reference herein. (See Doc.

No. 1905 (“July 2020 Order”).) In short, Wanless was charged with Conspiracy to

Commit Sex Trafficking (Count 1), Conspiracy to Commit Transportation to Engage in

Prostitution (Count 3), Conspiracy to Engage in Money Laundering (Count 4), and

Conspiracy to Use a Communication Facility to Promote Prostitution (Count 5). (See

Doc. No. 830.) Wanless was one of five defendants who proceeded to trial. On

December 12, 2018, a jury returned its verdict, finding Wanless guilty of all counts.
    CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 2 of 6




(Doc. No. 1001.) Wanless’s sentencing is currently scheduled for September 16, 2020.1

(Doc. No. 1910.)

       On February 5, 2020, Wanless filed a Motion to Vacate Conviction and for a New

Trial. (Doc. No. 1723 (“Motion to Vacate”) and a motion to accept her late filing (Doc.

No 1722).2 Wanless’s Motion to Vacate was premised on multiple allegations including:

(1) ineffective assistance of counsel; (2) newly discovered evidence; and (3) prosecutorial

misconduct, including Brady violations. (See Motion to Vacate; see also Doc. Nos. 1724,

1850, 1883, 1899.) After multiple rounds of briefing, and careful consideration of all

submissions, the Court denied Wanless’s Motion to Vacate. (See generally July 2020

Order.) The Court stated:

       Having fully considered the parties’ multiple submissions, and over
       Wanless’s strong objections, the Court finds no basis to vacate her
       conviction. The evidence Wanless presents simply fails to weigh so
       heavily against the verdict that a miscarriage of justice may have occurred.
       While Wanless may disagree with or dislikes the verdict, the Court finds
       that she received effective counsel and a fair trial.

(Id. at 21 (internal citation omitted).) Specifically, with respect to the alleged Brady

violations, the Court stated:


1
        Sentencing was initially scheduled for December 5, 2019 but was moved to
December 18, 2019. (Doc. Nos. 1482, 1490.) The Government filed its sentencing
position on October 1, 2019. (Doc. No. 1384 (“Govt. Sentc’g Pos.”).) On November 22,
2019, Wanless retained new counsel and filed a motion to continue sentencing three days
later. (Doc. Nos. 1490, 1520, 1527.) Sentencing was rescheduled for January 16, 2020;
however, Wanless filed a second motion to continue sentencing on January 8, 2020.
(Doc. Nos. 1606, 1659.) Sentencing was continued to a date and time to be determined.
(Doc. No. 1661.)
2
        Wanless’s sentencing was further postponed pending resolution of her February
filings.


                                              2
    CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 3 of 6




         [T]he Court finds no merit in Wanless’s allegation that the Government
         violated its Brady obligations. Specifically, the Court finds that the
         Government properly disclosed its evidence with sufficient time for trial
         counsel to prepare its defense, and that it properly disclosed the facts and
         details of the Addison Case. Moreover, the Court declines to discredit
         evidence because it is currently stored in two boxes instead of one and finds
         insufficient support to validate any other argument Wanless makes to
         discredit the evidence. Moreover, the Court finds insufficient support to
         the allegations that the Government manipulated witnesses or abused the
         judicial process in any other way.

(July 2020 Order at 3 n.2.)

         After the Court issued its July 2020 Order, the parties were unable to jointly

establish a briefing schedule with respect to their positions on sentencing.3 (See Doc.

Nos. 1950-1 (“Govt. to Wanless Email”), 1950-2 (“Wanless to Court Email”)

(collectively, “Scheduling Emails”).) Therefore, the Court issued the following text-only

Order:

         Because the parties cannot agree, the Court has established the following
         briefing schedule for position papers regarding sentencing: (1) each party
         shall file its position on or before August 10, 2020; (2) any response shall
         be due on or before August 24, 2022. Moreover, any objection Defendant
         has to the Presentence Investigation Report must also be filed on or before
         August 10, 2020.

(Doc. No. 1907 (“Scheduling Order).) Wanless timely filed her position on August 10,

2020. (Doc. No. 1924.) The Government did not file a new position. Wanless


3
       The email exchange clearly indicated that the Government’s position on
sentencing had not changed since its initial filing in October 2019 and that Wanless
understood this. (See Govt. to Wanless Email at 1 (“Our view on sentencing has not
changed since our sentencing position was filed last year. The government may
supplement with an additional sentencing position and/or response to Wanless’s
sentencing position.”); see also Wanless to Court Email at 1 (“ The Government . . .
advises me that their view on sentencing has not changed from their previous submission
but they may want to supplement.”).)


                                               3
    CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 4 of 6




subsequently filed the instant motion on the grounds that the Government “strategically

and purposefully violat[ed] the Court’s [Scheduling] Order” and in doing so “negated the

Court’s remedy of new memorandums filed contemporaneously and allowing each party

to respond in kind.” (Doc. No. 1935 at 2 (“Def. Memo.”).)

       Wanless contends that “[t]he prosecutors[’] reliance on their previously filed

memorandum, containing factual inaccuracies and reliance on their own false narrative,

was not an option here based on the unambiguous language of the Court’s [Scheduling]

Order.” (Id. (emphasizing the Scheduling Order’s use of the words “each party shall

file”).) Wanless now moves to: (1) “disqualify [the Government’s counsel] and their

office as counsel for the United States due to an irreconcilable conflict of interest that has

denied Ms. Wanless Due Process of law[;]”4 and (2) “sanction the Government for

continued non-disclosure of mitigating information and the failure to meet the

Government’s on-going Brady/Giglio obligations in the context of a fair sentencing

memorandum filed contemporaneously with Ms. Wanless and Ordered by the Court.”

(Motion to Disqualify at 1.)

       While Wanless contends that her Motion to Disqualify is based on the

Government’s alleged “purposeful violation” of the Court’s Scheduling Order, her

arguments are largely the same as those the Court already considered and rejected in her

Motion to Vacate under the pretense that the Government failed to disclose mitigating


4
       “The disqualification of an entire United States Attorney’s office is a rare and
drastic measure.” United States v. Rehak, Cr. No 08-072, 2008 WL 11434554, at *2
(D.Minn. June 5, 2008) (citing United States v. Bolden, 353 F.3d 870, 875 (10th Cir.
2003)).


                                              4
    CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 5 of 6




information in its original position. (Compare Doc. No. 1935 (“Def. Memo.”) with July

2020 Order.) For example, Wanless reasserts her allegations with respect to allegedly

inadmissible evidence and Brady violations. (See Def. Memo. at 6-9.) Wrongly

implying that the Court found merit in this or any other allegation contained in her

Motion to Vacate, Wanless now states that “although the [Motion to Vacate] was denied,

the truth carried [her]” and argues that “[t]he prosecutors were called upon by the Court

to honor that truth – to file a new sentencing memorandum contemporaneously with Ms.

Wanless’s and correct the false narrative they relied upon.”5 (Id. at 10.) She contends

that “by failing to file [a new position]” the Government “now has advantage of

reviewing Ms. Wanless’s memorandum and adjusting [its] arguments accordingly” and

negates her opportunity to respond to their position at all. (Id. at 13.)

       The Court finds no merit in Wanless’s arguments. As discussed above, the Court

previously considered and rejected any allegation that the Government violated its Brady

obligations, committed any form of prosecutorial misconduct, or abused the judicial

process in any way. The Court also found that Wanless received a fair trial.


5
       In yet another personal attack (see Doc. No. 1805 at 5 n.5), Wanless contends that
“in refusing” to file a new sentencing position, the Government “revealed an
irreconcilable conflict of interest” driven by “[the prosecutors’] personal and/or
professional interest of maintaining their image, avoiding any admission of factual
inaccuracies or how they utilized inadmissible evidence from 2013 to convict Ms.
Wanless of criminal acts she did not do in 2017 thereby conflating her culpability.” (Def.
Memo. at 2; see also id. at 12 (“[T]he prosecutors might fail to admit reversible errors
due to their interest in preserving their image both in their own eyes and that of the
public.”).) Having previously dismissed any allegation that the Government misused
evidence or committed any form of prosecutorial misconduct, the Court finds these
arguments unnecessarily vexatious.


                                              5
    CASE 0:17-cr-00107-DWF-TNL Document 1958 Filed 08/31/20 Page 6 of 6




       Accordingly, the Court finds no basis to conclude that the Government’s original

sentencing position is based on a “false narrative” or is deficient in any other way. The

Court understands that Wanless interpreted its Scheduling Order to mean that each party

was required to file a sentencing position on or before August 10, 2020.

Notwithstanding, the Court finds the Government’s reliance on its initial filing entirely

appropriate. Moreover, the Court finds no basis to conclude that Wanless was harmed or

prejudiced by the Government’s decision not to file a new position, or that the decision

was strategic, malicious, or indicative of any type of conflict of interest. Indeed, prior to

even establishing a briefing schedule, the Government clearly informed Wanless that its

sentencing position had not changed since its October filing. (See Scheduling Emails.)

Therefore, Wanless actually had additional time and access to prepare her own position.

Additionally, her opportunity to reply has not been compromised, as she may respond to

the Government’s original filing just as she would any revised position.

       In short, the Court finds no basis to disqualify Government counsel or the U.S.

Attorney’s office as a whole. Therefore, the Court denies Wanless’s Motion to

Disqualify.

                                          ORDER

       Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Waralee Wanless’s Motion to Disqualify Counsel

(Doc. No. [1934]) is DENIED.

Dated: August 31, 2020                     s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge


                                              6
